DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/527509 filed on July 31, 2019.
Preliminary Amendment
A preliminary amendment was filed and accepted on December 13, 2019.
Claims 1 – 20 and 22 – 30  are pending.
Priority
This application claims for benefit to application GB1904625.9 filed in the Intellectual Property Office of Great Briton and is entitled to the priority date of April 2, 2019. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/16/2021, 4/22/2021 and 1/19/2022 were filed after the mailing date of the non-final office action on 07/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20  and 22 – 30 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for generating an executable program to run on a system of one or more processor chips each comprising a plurality of tiles, where the claimed invention comprises: receiving a graph comprising a plurality of data nodes, compute vertices and directional edges, wherein the graph is received in a first graph format that does not specify which data nodes and vertices are allocated to which of the tiles; and generating an application programming interface, API, for converting the graph, to determine a tile-mapping allocating the data nodes and vertices amongst the tiles. The generating of the API comprises searching the graph to identify compute vertices which match any of a predetermined set of one or more compute vertex types. The API is then called to convert the graph to a second graph format that includes the tile-mapping, including the allocation by the assigned memory allocation functions.  The ordered limitations of the claimed invention address issues known in the art where existing tools only attempt to balance the processing and memory burden evenly across the different parallel processing resources, but do not consider the meaning of the data, and the claimed invention provides a mechanism that enables allocating the data across the tiles in a more intelligent fashion, to allow for taking into account the way that the downstream computations in the graph will use that data.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 15, 19 – 20, 22 – 23, and 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pupilli et al. (U.S. 2020/0218523 A1; herein referred to as Pupilli) in view of Venkataramani et al. (U.S. 2019/0303743 A1; herein referred to as Venkataramani).
In regard to claim 1, Pupilli  teaches a computer-implemented method for generating an executable program to run on a system of one or more processor chips each comprising a plurality of tiles (see abstract “ . . . A method for generating a program to run on multiple tiles . . .”), each tile comprising its own processing unit and memory (see  ¶ [0003] “ . . . each tile comprising its own separate respective processing unit and memory (including program memory and data memory . . . “), the method comprising (see abstract “ . . . receiving an input graph comprising data nodes, compute vertices and edges; receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile; and determining a subgraph of the input graph that meets one or more heuristic rules. The rules comprises: the subgraph comprises at least one data node, the subgraph spans no more than a threshold number of tiles in the initial tile-mapping, and the subgraph comprises at least a minimum number of edges outputting to one or more vertices on one or more other tiles. The method further comprises adapting the initial mapping to migrate the data nodes and any vertices of the determined subgraph to said one or more other tiles, and compiling the executable program from the graph with the vertices and data nodes allocated by the adapted mapping. . . . “):
receiving a graph comprising a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, each data node representing input data, each edge representing an input to a compute vertex from a data node or an output from a compute vertex input to another compute vertex, and each compute vertex representing one or more computations to perform on the input to the compute vertex in order to produce the output from that compute vertex (see ¶ [0008] “ . . . receiving an input graph comprising a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, each edge representing an output from a data node input to a compute vertex or an output from a compute vertex input to a data node, each data node representing a variable and/or constant, and each compute vertex representing one or more computations to perform on the input to the compute vertex in order to result in the output from that compute vertex . . .”), wherein the graph is received in a first graph format that does not specify which data nodes and vertices are allocated to which of the tiles (see Fig. 4 ¶ [0063] “ . . . An example of an input graph is shown in FIG. 4, to be discussed in more detail shortly. The input graph 502 comprises a plurality of data nodes 512, a plurality of compute vertices 514, and a plurality of directional edges 516 each connecting between a respective pair of data node and vertex. Each data node 512 represents a variable or constant. Each edge 516 represents an output from a compute vertex 514 to a data node 512 or vice versa. Each compute vertex 514 (i.e. compute node) represents one or more computations to be performed on one or more inputs received on the edge(s) output from one or more data nodes 512, the result(s) of which is/are output to one or more data nodes 512 (typically one or more other data nodes) on the output edge(s) from the respective compute vertex 514. . . .”);
generating an application programming interface, API, for converting the graph from the first format including to determine a tile-mapping allocating the data nodes and vertices amongst the tiles (see ¶ [0067] “ . . . With multiple such lines of high-level code, the developer can build up a large graph (FIG. 4 shows only a small fragment of an example graph for illustrative purposes). The compiler 508 provides an API between the high-level language (e.g. C++) and the compiled version of the graph. I.e. it is the role of the compiler 508 to compile the high level program into an executable program 506 in low-level machine code instructions. As the target system 100 is a multi-tile system, the compiler 508 will need to generate the overall executable program 506 in the form of a plurality of respective constituent programs, one for each tile 4 that will be involved in the execution . . .”), wherein the generating of the API comprises searching the graph to identify compute vertices which match any of a predetermined set of one or more compute vertex types (see ¶ [0070] “ . . . The example input graph 502 comprises a first compute vertex representing a zeroing operation, a second compute vertex representing an add operation, and a plurality of third compute vertices each representing a respective instance of a dynamic slice operation . . .”), and for each such identified compute vertex: - tracing one or more paths through the graph from the identified compute vertex in order to identify the data node or nodes being a respective source of input data for that compute vertex  (see ¶ [0070] “ . . . The input graph 502 further comprises two data nodes: a first data node representing a scalar variable called “index” acting as a loop count index, and a second data node representing a constant called “const1”. In embodiments the constant equals 1. The first compute vertex is connected by an edge directed from the first compute vertex to the Index node. The index node is connected by an edge directed from the node to the second compute vertex, and an edge directed from the second compute vertex to the index node. The constant node (const1) is connected by an edge directed from the constant node to the second compute vertex. The second compute vertex is connected by a respective edge directed to back to the index node. Each third compute vertex is connected by edge directed from the index node to the respective third vertex, and also an edge directed to another part of the graph . . .”), and
- to each of one or more of the respective source nodes, assigning, as part of the API, one of the types of memory allocation function corresponding to the type of the identified compute vertex, for allocating the input data of the one or more source nodes accordingly (see ¶ [0050] “ . . FIG. 1 shows an example system 100 upon which a compiled program is to be executed in accordance with embodiments disclosed herein. The system comprises a plurality of tiles 4 implemented on one or more processor chips, with multiple tiles 4 on each chip (i.e. die). FIG. 1A illustrates an example where the tiles span two chips 2I, 2II, but it will be appreciated that this is just one example and the tiles could instead all be implemented on a single chip or spread across more than two chips. Each individual tile 4 comprises its own respective processing unit (each processing unit comprising its own respective execution pipeline for executing machine code instructions). Each individual tile 4 also comprises its own memory for storing data and code. Thus the system 100 supports a great deal of parallelism, enabling parallel execution of different respective parts of the overall program on different ones of the tiles 4. For instance, the (or each) chip 2 could comprise ≥10, ≥20, ≥50, ≥100, ≥200, ≥500 or even ≥1000 tiles. E.g. in example implementations there may be 1216 or 1280 tiles per chip. Further, in embodiments each processing unit may take the form of a multi-threaded processing unit for interleaving multiple concurrent threads through the same pipeline. . . .”);
calling the API in order to convert the graph to a second graph format that includes the tile-mapping (see  ¶ [0072] “ . . . the compute vertices 514 are divided amongst a plurality of ordered successive compute sets CS0, CS1, CS2, etc., where the order of the compute sets corresponds to an order of execution in the compiled program. I.e. the first compute set CS0 has to be executed before the second compute set CS2, the second compute set CS1 has to be executed before the third compute set, etc. For instance, the different successive compute steps CS1, CS2, CS3 . . . may correspond to the compute phases of different respective BSP supersteps, with the edges into the compute set corresponding to the exchange phase of the current superstep, and the edges out of the compute set corresponding to the exchange phase of the next superstep following the next barrier synchronization. That is, the edges and compute sets will be implemented in the exchange and compute phases of the corresponding supersteps in the compiled program 506. The compute sets may be set manually by the programmer when defining the vertices . . .”) , including the allocation by the assigned memory allocation functions (see  ¶ ¶ [0078-0079] “ . . . the first compute vertex is assigned to a tile with tile ID 0; the index node, the constant node and the second compute vertex (scaled add) are assigned to tile 1; and the third compute vertices (dynamic slices) are assigned to tiles 0 . . . n respectively. I.e. when compiled according to this mapping, the compiler 508 will place these nodes and vertices in the part of the program to be run on the respective assigned tiles 4. Thus the programmer has implemented the index node, the constant node and the scaled add on a single tile. It would be unnatural for the ordinary programmer to do otherwise, since his/her assumption would not be to duplicate the processing resources and storage across multiple tiles; and it would also be manually cumbersome to do so in terms of programming effort.  Now, it can be noticed that index and const1 are both small, scalar values, but are each needed on lots of tiles 4 (all of tiles 0 . . . n). The exchange of these values to each tile 4 across the interconnect 6 will be relatively inefficient; whereas processing and memory resource across the multiple tiles 4 are relatively abundant, at least sufficiently so to accommodate the duplication of small values or simple portions of graph . . . “); and
compiling the graph from the second format to generate said executable program, with the vertices and data nodes implemented on the tiles specified by the tile-mapping (see  ¶ ¶ [0080-0081] “ . . . FIG. 4A shows an example result of such an optimization from the input graph of FIG. 4. The tile-reallocation tool 510 is configured to automatically detect small portions of the input graph 502 that could be migrated from one tile 4 to at least one other in order to eliminate one or more exchanges, and to generate a version of the input graph 502′ comprising an adapted version of the tile-mapping including the migrated graph portions accordingly. In embodiments, this will involve duplicating the portion of graph across a plurality of downstream tiles 4, increasing the amount of redundant data and/or compute code but in trade-off against reduced amount of exchange over the interconnect 6.  It is this output version of the graph 502′, tagged with the modified tile-mapping, that is output to the rest of the compiler 508 to be compiled into the final, executable program 506, with the portions of the executable program being assigned to respective ones of the tiles 4 according to the modified mapping . . . “).
Pupilli fails to explicitly teach  wherein each compute vertex type is associated with one or more corresponding type of memory allocation function for determining how to allocate storage of input data amongst the tiles in a manner adapted to that compute vertex type.  However Venkataramani teaches wherein each compute vertex type is associated with one or more corresponding type of memory allocation function for determining how to allocate storage of input data amongst the tiles in a manner adapted to that compute vertex type (see ¶ [0065] “ . . . The computations in neural (e.g., deep) networks, e.g., shown in FIG. 6, may be classified into two groups: (i) operations that are compute dominant, for example, nD-convolutions and matrix multiplications, e.g., which constitute a significant fraction of the FLOPs and provide ample opportunities for data reuse (e.g., lower Bytes/FLOP) and (ii) operations that are (e.g., simple and) memory dominant (e.g., higher Bytes/FLOP ratio) for example, nD-accumulation, sub/up sampling, activation function, and vector element-wise multiplication. Certain embodiments herein utilize two types of processing tiles, a compute intensive (e.g., compute-heavy) tile and memory intensive (e.g., memory-heavy) tile, for example, to realize the compute and memory dominant computations respectively. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method relating to processing neural networks using a plurality of fully connected layer chips coupled by an interconnect to couple each of a forward propagation compute intensive tile, a back propagation compute intensive tile, and a weight gradient compute intensive tile of a column of compute intensive tiles between a first memory intensive tile and a second memory intensive tile, as taught by Venkataramani, into a system and method  for receiving an input graph comprising data nodes, compute vertices and edges and further receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile such that one or more heuristic rules are met to adapt  initial tile-mapping, and further adapting the initial mapping to migrate the data nodes and any vertices of a subgraph to said one or more other tiles, and compiling the executable program from the graph with the vertices and data nodes allocated by the adapted mapping, as taught by Pupilli.  Such incorporation provides that the mapping of processes to tiles is based on necessary memory allocations and provides more efficient parallel processing.
In regard to claim 2, the combination of Pupilli  and Venkataramani teach  wherein the set is of a plurality of predetermined compute vertex types (see Pupilli ¶ [0014] “ . . . the vertices may be divided amongst a plurality of compute sets ordered according to an order of execution, and within each compute set there are no edges between compute vertices. In this case, said rules may further comprise a rule that: the vertices in the subgraph are all in the same compute set . . .”), each associated with one or more respective corresponding types of memory allocation function for determining how to allocate storage of input data amongst the tiles in a manner adapted to the particular compute vertex type (see Venkataramani Dig. 7, ¶ [0067] “ . . . FIG. 7 illustrates a compute intensive tile 700 (e.g., circuit) according to embodiments of the disclosure. The depicted compute intensive tile 700 in FIG. 7 comprises a 2D systolic array of processing elements 701 (2D-PE array). Each 2D-PE of the array may include a vector of fused multiply and add (accumulate) (FMA) units. A 1D array of accumulators 702 is located along the right border of the 2D-PE array in FIG. 7. Three sets of memory (e.g., streaming memory (SM)) elements (704, 706, 708) are placed along the left, top, and bottom borders in FIG. 7, e.g., to feed data operands to the 2D-PEs. Compute intensive tile 700 may also contain an auxiliary memory 710, e.g., to hold temporary outputs . . . “).
The motivation to combine Venkataramani with Pupilli is described for the rejection of claim 1 and is incorporated herein.  Additionally, Venkataramani provides memory allocation for a resources for a compute intensive tile.
In regard to claim 3, the combination of Pupilli  and Venkataramani teach wherein at least some of the data nodes each represent input data comprising one or more tensors (see Pupilli ¶ [0064] “ . . . The input graph 502 may be designed by a human developer to implement the data flows and computations the developer wishes (the “developer” here could be one person or a team). For instance the graph 502 may comprise a tensor flow as part of a neural network. Note that in the case where the graph 502 implements a neural network, then each node of the neural network may comprise one or more compute vertices 514 and one or more data nodes 512 of the graph 502 (i.e. of the programmatic structure of the program). I.e. the graph of the neural network may be described at a higher level of abstraction than the graph 502 of the program . . .”), each tensor having at least two dimensions (see Pupilli ¶ [0066] “ . . . The input graph 502 is also tagged with an initial tile-mapping, specifying which tile 4 of the system 100 each of the data nodes 512 and compute vertices 514 is to be implemented on in the final compiled version of the program. This (initial) tile mapping may also be specified manually by the developer. The input graph 502 and initial tile mapping are specified in a high-level language (e.g. C++) which needs compiling. For instance using C++ (with suitable libraries) the developer may write lines of high-level code such as:
TABLE-US-00001 tensor_t = g.addvariable ({...}); // add data node, e.g. a tensor vertex_v = g.addvertex (...); // add compute vertex g.SetTileMapping (tensor_t, n) // allocate tensor_t to tile number n . . . “).
In regard to claim 6, the combination of  Pupilli and Venkataramani  teaches wherein for at least one of the identified compute vertices, at least one of the traced paths (see Pupilli ¶ [0096] “ . . . The graph is depth limited. I.e. it does not span more than a maximum threshold depth of hops, i.e. depth of edges following a given path from node to vertex, vertex to vertex and/or vertex to node . .  .”) ,comprises at least one intermediate predecessor compute vertex between the identified compute vertex and the respective source data node or nodes (see Pupilli  ¶¶ [0118-0119] “ . . . Each iteration of the search begins by selecting a candidate starting point for a subgraph from within the graph (starting from the input graph 502 in at least the first iteration). The candidate starting point may be selected according to one or more criteria. E.g. the starting point may be required to be a data node 512. The starting point may be required to be a scalar data node, and/or a constant. This is one way to implement rule V and in embodiments also rule I set out above. The aim here is to narrow down to a small number of likely starting points for the search, in order to narrow the search space and ensure to start with a node meeting at least one of the rules.   The search then expands or “grows” a candidate subgraph outward from the selected starting point, i.e. following paths from node to vertex, and then vertex to vertex or vertex to node, and so forth. In embodiments this search may be a breath first search: i.e. visit all nodes/vertices a radius of one hop out from the starting point around all edges, then a radius of two hops out, etc. Alternatively the search could be a depth first search: i.e. explore one path first, then go back to the starting point and explore another path, etc. Note that in embodiments, each step in the expansion ignores the direction of the edges when selecting the paths to explore (i.e. the search could go backwards up the tree instead of forward down the tree). . . “).
In regard to claim 15, the combination of Pupilli and Venkataramani  teaches wherein one of the compute vertex types comprises a dynamic slice (see  Pupilli ¶¶  [0070-0071] “ . . . The example input graph 502 comprises a first compute vertex representing a zeroing operation, a second compute vertex representing an add operation, and a plurality of third compute vertices each representing a respective instance of a dynamic slice operation. The input graph 502 further comprises two data nodes: a first data node representing a scalar variable called “index” acting as a loop count index, and a second data node representing a constant called “const1”. In embodiments the constant equals 1. The first compute vertex is connected by an edge directed from the first compute vertex to the Index node. The index node is connected by an edge directed from the node to the second compute vertex, and an edge directed from the second compute vertex to the index node. The constant node (const1) is connected by an edge directed from the constant node to the second compute vertex. The second compute vertex is connected by a respective edge directed to back to the index node. Each third compute vertex is connected by edge directed from the index node to the respective third vertex, and also an edge directed to another part of the graph.  The zeroing operation of the first compute vertex writes the value zero to the variable it outputs to, in this case the index. The add operation adds the values input on its two edges, in this case the index and the constant; and writes the result back to the variable on one of its input edges, in this case the index. The dynamic slice takes two inputs: the output of the add (acting as an index of a loop count), and a tensor from which to take a slice (the latter input is not shown in order to simplify the drawings). The dynamic slice takes a dynamic slice through the tensor in dependence on the index value received on its input edge, and outputs the result on an output edge . . .”).
In regard to claim 19, the combination of Pupilli and Venkataramani teaches wherein said graph comprises a neural network, and the program comprises an algorithm configured to perform machine learning using the neural network (see Pupilli ¶  [0036] “ . . . said graph may comprise a neural network, and the program comprises an algorithm configured to perform machine learning using the neural network . . . .”).
In regard to claim 20, Pupilli teaches a non-transitory machine readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by at least one computer (see ¶  [0039] “ . . . there is provided a computer comprising storage storing a software tool, the software tool comprising software configured so as when run on said computer to perform the method of any embodiment disclosed herein. . . . “), causes the computer to (see abstract and ¶ [0003] as described for the rejection of claim 1 and is incorporated herein): 
compile a graph into an executable program having machine code instructions, wherein the graph has a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, and wherein the graph is compiled for a system having a processor chip with a plurality of tiles each having a processing unit and a memory (see ¶ [0008] as described for the rejection of claim 1 and is incorporated herein) , and wherein the graph is in a first graph format that does not allocate the data nodes and the vertices to the tiles (see Fig. 4 ¶ [0063] as described for the rejection of claim 1 and is incorporated herein);
wherein the machine executable code for compiling the graph causes the computer to  (see ¶  [0039] as described above):
generate an application programming interface (API) determining a tile-mapping that allocates the data nodes and vertices to the tiles (see ¶ [0067] as described for the rejection of claim 1 and is incorporated herein), and including identifying a first compute vertex which matches a first compute vertex type of a set of compute vertex types (see ¶ [0067] as described for the rejection of claim 1 and is incorporated herein), wherein generating the API causes the computer to: -trace a path through the graph from the identified compute vertex to identify a first data node being a respective source of input data for the first compute vertex (see ¶ [0070] as described for the rejection of claim 1 and is incorporated herein), and
-assign a first type of memory allocation function, of a plurality of types of memory allocation functions, corresponding to the first type of the identified compute vertex, for allocating the input data of the first data node(see ¶ [0050] as described for the rejection of claim 1 and is incorporated herein); and
call the API to convert the graph to a second graph format that includes the tile-mapping (see  ¶ [0072] as described for the rejection of claim 1 and is incorporated herein), including the first type of memory allocation function allocating the input data of the first node(see  ¶ ¶ [0078-0079] as described for the rejection of claim 1 and is incorporated herein).
Pupilli fails to explicitly teach wherein each compute vertex type is associated with a corresponding type of memory allocation function.    However Venkataramani teaches wherein each compute vertex type is associated with a corresponding type of memory allocation function  (see ¶ [0065] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Venkataramani with Pupilli is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 22, the combination of Pupilli and Venkataramani teaches  generate the executable program from the second graph format, with the vertices and data nodes implemented on the tiles specified by the tile-mapping  (see  Pupilli ¶ ¶ [0080-0081] as described for the rejection of claim 1 and is incorporated herein).
In regard to claim 23, the combination of Pupilli and Venkataramani teaches wherein for the first compute vertex (see Pupilli ¶ [0096] as described for the rejection of claim 6 and is incorporated herein), the traced path comprises an intermediate predecessor compute vertex between the first compute vertex and the first data node (see Pupilli  ¶¶ [0118-0119] as described for the rejection of claim 6 and is incorporated herein).
In regard to claim 28, the combination of Pupilli and Venkataramani teaches wherein the graph comprises a neural network, and the program comprises an algorithm configured to perform machine learning using the neural network (see Pupilli ¶  [0036] as described for the rejection of claim 19 and is incorporated herein).
In regard to claim 29, Pupilli teaches a computer comprising storage storing a graph compiler arranged to run on the computer (see Pupilli ¶  [0039] as described for the rejection of claim 20 and is incorporated herein) , the graph compiler being configured to perform the following actions when run on the computer (see abstract and ¶ [0003] as described for the rejection of claim 1 and is incorporated herein): 
compiling a graph into an executable program having machine code instructions, wherein the graph has a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, and wherein the graph is compiled for a system having a processor chip with a plurality of tiles each having a processing unit and a memory (see ¶ [0008] as described for the rejection of claim 1 and is incorporated herein), and wherein the graph is in a first graph format that does not allocate the data nodes and the vertices to the tiles s (see Fig. 4 ¶ [0063] as described for the rejection of claim 1 and is incorporated herein); 
wherein compiling the graph includes  (see ¶  [0039] as described above):
 generating an application programming interface (API) that determines a tile-mapping that allocates the data nodes and vertices to the tiles (see ¶ [0067] as described for the rejection of claim 1 and is incorporated herein), including identifying a first compute vertex which matches a first compute vertex type of a set of compute vertex types (see ¶ [0067] as described for the rejection of claim 1 and is incorporated herein), wherein generating the API includes: -tracing a path through the graph from the identified compute vertex to identify a first data node being a respective source of input data for the first compute vertex (see ¶ [0070] as described for the rejection of claim 1 and is incorporated herein), and
-assigning a first type of memory allocation function, of a plurality of types of memory allocation functions, corresponding to the first type of the identified compute vertex, for allocating the input data of the first data node (see ¶ [0050] as described for the rejection of claim 1 and is incorporated herein); and
calling the API to convert the graph to a second graph format that includes the tile- mapping (see  ¶ [0072] as described for the rejection of claim 1 and is incorporated herein), including the first type of memory allocation function allocating the input data of the first node (see  ¶ ¶ [0078-0079] as described for the rejection of claim 1 and is incorporated herein).
Pupilli fails to explicitly teach wherein each compute vertex type is associated with a corresponding type of memory allocation function.  However Venkataramani teaches wherein each compute vertex type is associated with a corresponding type of memory allocation function  (see ¶ [0065] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Venkataramani with Pupilli is described for the rejection of claim 1 and is incorporated herein. 
In regard to claim 30, the combination of Pupilli and Venkataramani teaches wherein the graph compiler is further configured to perform the following actions when run on the computer: generating the executable program from the second graph format, with the vertices and data nodes implemented on the tiles specified by the tile-mapping (see  Pupilli ¶ ¶ [0080-0081] as described for the rejection of claim 1 and is incorporated herein).
Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pupilli et al. (U.S. 2020/0218523 A1; herein referred to as Pupilli) in view of Venkataramani et al. (U.S. 2019/0303743 A1; herein referred to as Venkataramani) as applied to claims 1 – 3, 6, 15, 19 – 20, 22 – 23, and 28 - 30 in further view of Harris et al. (U.S. 2021/0174367 A1; herein referred to as Harris),
In regard to claim 4, the combination of Pupilli  and Venkataramani fails to explicitly teach wherein one or more of the tensors have at least three dimensions each.  However Harris teaches wherein one or more of the tensors (see ¶ ¶ [0033-0034] “ . . . A “tensor” can be a mathematical object represented by an array of components. A tensor can map, in a multi-linear manner, geometric vectors, scalars, and other tensors to a resulting tensor. A tensor can have a rank. A rank 1 tensor may be a vector. A rank 2 tensor may be a matrix. Tensors of rank 3 or higher may be referred to as higher order tensors.   “Tensor factorization” or “tensor decomposition” can be a process for expressing a tensor as a sequence of elementary operations acting on other, typically simpler, tensors. Tensor factorization may be capable of learning connections among known values in a tensor in order to infer missing or latent values. For example, tensor factorization may decompose a tensor into multiple low-rank latent factor matrices representing each tensor-dimension . . . “)  have at least three dimensions each (see ¶  [0067] “ . . . The processing computer 200 can factorize a tensor into a core tensor multiplied (or otherwise transformed) by a matrix along each mode. For example, as described in further detail in [Kolda, Tamara G., and Brett W. Bader. “Tensor decompositions and applications.” SIAM review 51.3 (2009): 455-500.], the three-way situation can be written as:
[00001] X ≈ .Math. p = 1 P .Math. .Math. q = 1 Q .Math. .Math. r = 1 R .Math. g pqr .Math. a p ∘ b q ∘ c r where g, a, b, and c correspond to a core tensor, a first factor matrix, a second factor matrix, and a third factor matrix, respectively. P, Q, and R, and respectively p, q, and r, represent the three dimensions of the tensor X. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method to use a multiplex graph for determining latent values and making determinations based upon the latent values, as taught by Harris, into a system and method  for receiving an input graph comprising data nodes, compute vertices and edges and further receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile such that one or more heuristic rules are met to adapt  initial tile-mapping, and further adapting the initial mapping to migrate the data nodes and any vertices of a subgraph to said one or more other tiles, and compiling the executable program from the graph with the vertices and data nodes allocated by the adapted mapping, while evaluating memory requirements to identify memory intensive tiles that can run intensive processes, as taught by the combination of Pupilli  and Venkataramani.  Such incorporation enables the use of multi-dimensional tensors to be used in the analysis, 
In regard to claim 5, the combination of Pupilli, Venkataramani, and Harris teaches wherein one or more of the matrices have more than three dimensions each (see Harris ¶ [0130] “ . . . An incidence matrix can be related to an adjacency matrix, and in some embodiments, can aid in the generation of the adjacency matrix. For example, an unoriented incidence matrix of a graph G can be related to the adjacency matric of its line graph L(G) by the following theorem:
A(L(G))=B(G).sup.TB(G)−2I.sub.m
where A(L(G)) is the adjacency matrix of the line graph of G, B(G) is the incidence matrix, and I.sub.m is the identity matrix of dimension m. . . .”).
The motivation to combine Harris with the combination of Pupilli and Venkataramani is described for the rejection of claim 4 and is incorporated herein.  Additionally Harris enables the tensors used for the tile mapping to comprise a matrix of dimensions.
Claims 7 -10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pupilli et al. (U.S. 2020/0218523 A1; herein referred to as Pupilli) in view of Venkataramani et al. (U.S. 2019/0303743 A1; herein referred to as Venkataramani) as applied to claims 1 – 3, 6, 15, 19 – 20, 22 – 23, and 28 - 30 in further view of Batrumi (U.S. 10,635,739 B1; herein referred to as Batrumi).
In regard to claim 7, Pupilli  teaches wherein at least some of the data nodes each represent input data comprising one or more tensors (see Pupilli ¶ [0064] “ . . . The input graph 502 may be designed by a human developer to implement the data flows and computations the developer wishes (the “developer” here could be one person or a team). For instance the graph 502 may comprise a tensor flow as part of a neural network. Note that in the case where the graph 502 implements a neural network, then each node of the neural network may comprise one or more compute vertices 514 and one or more data nodes 512 of the graph 502 (i.e. of the programmatic structure of the program). I.e. the graph of the neural network may be described at a higher level of abstraction than the graph 502 of the program . . .”), each tensor having at least two dimensions  (see Pupilli ¶ [0066], “ . . . The input graph 502 is also tagged with an initial tile-mapping, specifying which tile 4 of the system 100 each of the data nodes 512 and compute vertices 514 is to be implemented on in the final compiled version of the program. This (initial) tile mapping may also be specified manually by the developer. The input graph 502 and initial tile mapping are specified in a high-level language (e.g. C++) which needs compiling. For instance using C++ (with suitable libraries) the developer may write lines of high-level code such as:
TABLE-US-00001 tensor_t = g.addvariable ({...}); // add data node, e.g. a tensor vertex_v = g.addvertex (...); // add compute vertex g.SetTileMapping (tensor_t, n) // allocate tensor_t to tile number n . . . “); and wherein the generating of the API further comprises (see Pupilli ¶ [0067], ¶ [0070]  as described for the rejection of claim 1 and is incorporated herein):
Pupilli fails to explicitly teach  
- for each of the identified compute vertices, determining whether any of the predecessor compute vertices in any of the traced paths is a shape-changing vertex that changes a number of elements in any dimension of any tensor between the input data of the respective source node or nodes and the identified compute vertex; and said assigning of memory allocation functions comprises: - for at least one of the identified compute vertices, assigning one of the corresponding types of memory allocation function to the respective source data node or nodes, based on having determined that the identified compute vertex has no predecessor compute vertices that are shape-changing vertices, but - for at least one other of the identified compute vertices, not assigning the corresponding type of memory allocation function to its source data nodes, based on having determined that the identified compute vertex has at least one predecessor compute vertex that is shape-changing, and instead assigning a generic memory allocation function to the respective source data node or nodes.  However Venkataramani teaches said assigning of memory allocation functions comprises (see Venkataramani  ¶ [0065] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Venkataramani and Pupilli is described for the rejection of claim 1 and is incorporated herein.
The combination of Pupilli and Venkataramani fails to explicitly teach- for each of the identified compute vertices, determining whether any of the predecessor compute vertices in any of the traced paths is a shape-changing vertex that changes a number of elements in any dimension of any tensor between the input data of the respective source node or nodes and the identified compute vertex; and - for at least one of the identified compute vertices, assigning one of the corresponding types of memory allocation function to the respective source data node or nodes, based on having determined that the identified compute vertex has no predecessor compute vertices that are shape-changing vertices, but - for at least one other of the identified compute vertices, not assigning the corresponding type of memory allocation function to its source data nodes, based on having determined that the identified compute vertex has at least one predecessor compute vertex that is shape-changing, and instead assigning a generic memory allocation function to the respective source data node or nodes.  However Batrumi teaches   - for each of the identified compute vertices (see Col 8: Lines 18-25)“ . . . a threshold of 4 is used to identify the vertex. Entry (3, 5) meets this threshold, indicating that node 5 is a vertex for a triangle. In this example, according to the graph, node 5 has 2 incident edges, one originating from node 1 and another one originating from node 3, forming two sides of a triangle. The base side of the triangle includes 2 segments (from node 3 to node 2 and from node 2 to node 1) . . .”), determining whether any of the predecessor compute vertices in any of the traced paths is a shape-changing vertex that changes a number of elements in any dimension of any tensor between the input data of the respective source node or nodes and the identified compute vertex (see Col 10: Lines 54-67 “ . . . The dimensions can represent various measurements, such as monthly spending and inflation rate in an application that predicts spending pattern of e-commerce platform users, bandwidth and blocked traffic rate in a network application, concentrations of various chemical products and byproducts, etc. In this example, tensor 404 is a 3-dimensional tensor with variates that are along the vertical axis and that change along dimensions 1 and 2 (shown as dim 1 and dim 2). Tensor 406 is a 4-dimensional tensor, with variates that are along the vertical axis and that change along dimensions 1, 2, and 3 (shown as dim 1, dim 2, and dim 3). A tensor can be represented as a group of “slices” or discrete 2-dimensional matrices. A higher dimensional tensor would include additional groups of matrices in more dimensions. . . .”); and 
- for at least one of the identified compute vertices (see Col 8: Lines 18-25 as described above and incorporated herein)), assigning one of the corresponding types of memory allocation function to the respective source data node or nodes (Col 13:Lines 37-44 “ . . . a tensor is accessed. As discussed above, the tensor is a multi-dimensional matrix representing the raw data to be clustered. The raw data can be collected and stored separately from process 500. At this point, the tensor is said to be in a “native domain.” An identifier, pointer, handle, reference, or the like to a storage or memory location of the tensor can be used to access the tensor and obtain values of its entries., based on having determined that the identified compute vertex has no predecessor compute vertices that are shape-changing vertices (Col 13: Lines 45-54“ . . . the tensor is deemed to have noise. Thus, at 504, the tensor is de-noised to generate a de-noised tensor. As will be described in greater detail below in connection with FIG. 7, the de-noising includes transforming the original tensor to the Fourier domain using Fourier transform, performing an N-dimensional spectral reduction (or equivalently, an SVD in the Fourier domain), then performing an inverse Fourier transform to return to the native domain. The de-noised tensor has the same dimensions as the original tensor accessed at 502 . . .”), but 
- for at least one other of the identified compute vertices Col 6: Lines 35-52 “ . . . two edges originating from two separate source nodes and terminating at the same destination node, and one or more edges connecting the source nodes (referred to as the base) form a vertex of a triangle at the destination node. A node at which a large number of vertices are formed is deemed to be more influential relative to other nodes having fewer vertices. For example, a user on a social network who has a large number of followers or a seller on an e-commerce platform who has a lot of customers would be deemed influential, and this information is useful for clustering. In the example shown, the graph also has self-connectivity. In other words, the graph can include self-connected nodes (i.e., each node is connected to itself). For example, in a graph representing users of a social networking platform, each user is represented as a node in the graph that is self-connected. This is because each node is deemed to be influential to itself. . . .”) , not assigning the corresponding type of memory allocation function to its source data nodes (Col 14: Lines 7-20 “ . . . the interconnections of nodes represented by the tensor are to be preserved as much as possible. Thus, any cleanup (de-noising) of data is to occur after the clustering. At 604, the tensor is clustered to generate a clustered result. Details of the clustering are described below in connection with FIG. 9. The clustering of the tensor includes applying a tensor product to the tensor. In some embodiments, the tensor product operation includes convolution; in some embodiments, the tensor product operation includes transforming the tensor to the Fourier domain, multiplying the transformed result with its transpose, then inverse transforming the multiplication result back into the native domain. The clustered result is a tensor having the same dimensions as the original tensor accessed at 602 . . .”) , based on having determined that the identified compute vertex has at least one predecessor compute vertex that is shape-changing (Col 13: Lines 24-26 “ . . . clustering can be performed on the newly formed tensor to determine how the entities (individual users, individual customers) influence each other as dimensions 1-3 change . . .”), and instead assigning a generic memory allocation function to the respective source data node or nodes (Col 14: Lines 1-6” . . . the tensor is accessed. As discussed above, the tensor is a multi-dimensional matrix representing the raw data in the native domain. An identifier, pointer, handle, reference, or the like to a storage or memory location of the tensor can be used to access the tensor and obtain values of its entries . . .”) .
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method for organizing data using graph based tensor processing, as taught by Batruni, into a system and method  for receiving an input graph comprising data nodes, compute vertices and edges and further receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile such that one or more heuristic rules are met to adapt  initial tile-mapping, and further adapting the initial mapping to migrate the data nodes and any vertices of a subgraph to said one or more other tiles, and compiling the executable program from the graph with the vertices and data nodes allocated by the adapted mapping, while evaluating memory requirements to identify memory intensive tiles that can run intensive processes, as taught by the combination of Pupilli  and Venkataramani.  Such incorporation provides data manipulation techniques to identify graph characteristics that relate to specific data traits. 
In regard to claim 8,  the combination of Pupilli , Venkataramani , and Batruni  teaches wherein the generic memory allocation function spreads the input data of the source node or nodes across a group of some or all of the tiles without taking into account  how the identified type of compute vertex processes different dimensions of its input or inputs (see Venkataramani ¶ [0085] ”. . . the entire network state (e.g., features, errors, weights, and weight gradients) is partitioned and distributed across the memory intensive tiles in the chip. In one embodiment, each feature and error in the network is assigned a home memory intensive tile. Enough memory capacity may be provisioned, e.g., cumulatively across all memory intensive tiles, to hold all the features and errors of the network. In one embodiment, a neural (e.g., deep) network includes a few million neurons and utilizes 10s' of MB of memory capacity, e.g., which may be provisioned on-chip. In an embodiment when the features and errors do not fit on a single chip, the neural network may be split at the node-level and multiple chips utilized to realize the neural network. An embodiment of this is discussed in the context of the node architecture described in Section II-C. In one embodiment, e.g., depending on the memory capacity available, weights and weight gradients of selected layers are stored on-chip, e.g., in the memory intensive tiles where the corresponding features reside. Weights and gradients of the other layers may be stored in external memory, for example, and are prefetched into the memory intensive tiles (e.g., the (FIFO queue) of a memory intensive tile). The compute intensive tiles may produce and consume the neural network state stored in memory intensive tiles, e.g., those tiles directly connected to them. . . “).
The motivation to combine Venkataramani with Pupilli is described for the rejection of claim 1 and is incorporated herein.  Additionally Venkataramani enables mapping the data processes across the tiles using memory allocation requirements.
In regard to claim 9, the combination of Pupilli , Venkataramani , and Batruni  teaches wherein the generic memory allocation function attempts to spread the input data evenly across said group of tiles in terms of quantity of data (see Venkataramani ¶ [0087] “ . . . FIG. 11 illustrates the computations realized on a chip 1100 with compute intensive tiles and memory intensive tiles for the forward propagation of a convolutional layer according to embodiments of the disclosure. FIG. 11 illustrates how computations of a given layer are realized on a set of chip columns allocated to it by using the FP step of a convolutional layer as an example. Input features to the layer may be distributed evenly across the memory intensive tiles. In one embodiment, the output features produced are stored in the next set of columns, e.g., so that the next layer can be computed. The output features may be computed in batches of size equivalent to the lanes in the processing elements (e.g., 2D-Pes) of the compute intensive tile. In certain embodiments to compute each output features batch: (i) compute intensive tiles (e.g., compute intensive tile 1104) fetch an input feature from the left memory intensive tile (e.g., memory intensive tile 1102), (ii) compute intensive tile convolves the input feature to produce partial output features which are stored in the right memory intensive tile, (iii) Steps (i) and (ii) are repeated for all input features in the left memory intensive tile (e.g., memory intensive tile 1106); the right memory intensive tiles accumulate when the partial output features are stored, (iv) to produce the final weighted sum, the accumulated partial outputs in each right memory intensive tile are to be accumulated together. This may be achieved by identifying the “home” row of the output feature batch, e.g., and first accumulating the features vertically into the home row and then horizontally into the last column memory intensive tile, and (v) after this, the last-column home-row memory intensive tile may compute the activation function (e.g., and sampling if desired) before passing the output features to its home memory intensive tile. This process may be repeated until all output features are computed. If the layer weights are to be brought in from external memory, the compute intensive tile(s) may issue prefetch requests at the start of the previous output feature batch iteration  . . .”).
The motivation to combine Venkataramani with Pupilli is described for the rejection of claim 1 and is incorporated herein.  Additionally Venkataramani enables mapping the data processes to be mapped evenly across a group of tiles.
In regard to claim 10, the combination of Pupilli , Venkataramani , and Batruni  teaches wherein the generating of the API (see Pupilli ¶ [0067], ¶ [0070]  as described for the rejection of claim 1 and is incorporated herein) further comprises: for at least one of the identified compute vertices (see Col 8: Lines 18-25)“ . . . a threshold of 4 is used to identify the vertex. Entry (3, 5) meets this threshold, indicating that node 5 is a vertex for a triangle. In this example, according to the graph, node 5 has 2 incident edges, one originating from node 1 and another one originating from node 3, forming two sides of a triangle. The base side of the triangle includes 2 segments (from node 3 to node 2 and from node 2 to node 1) . . .”), determining that at least one of the predecessor compute vertices in at least one of the traced paths is a shape-changing vertex that changes a number of elements in at least one dimension of at least one tensor between the input data of the respective source node or nodes and the identified computer vertex (see Batruni Col 10: Lines 54-67 “ . . . The dimensions can represent various measurements, such as monthly spending and inflation rate in an application that predicts spending pattern of e-commerce platform users, bandwidth and blocked traffic rate in a network application, concentrations of various chemical products and byproducts, etc. In this example, tensor 404 is a 3-dimensional tensor with variates that are along the vertical axis and that change along dimensions 1 and 2 (shown as dim 1 and dim 2). Tensor 406 is a 4-dimensional tensor, with variates that are along the vertical axis and that change along dimensions 1, 2, and 3 (shown as dim 1, dim 2, and dim 3). A tensor can be represented as a group of “slices” or discrete 2-dimensional matrices. A higher dimensional tensor would include additional groups of matrices in more dimensions. . . .”); 
looking up that the type of said at least one compute vertex is found in a predetermined list of shape-changing vertices for which a reverse shape changing operation is available (see Batruni Col 23: Lines 31-34 “ . . . Each matrix plane of tensor 1502 is a connectivity graph of interrelated entities. The matrices extend over other dimensions as the parameters corresponding to the dimensions change and the variates change accordingly. . . .”); 
allocating one of the corresponding types of memory allocation function to the respective source data node or nodes (Batruni Col 23: Lines 34-38 “ . . . The Hermitian transpose tensor can be obtained using known techniques. For example, to obtain transpose tensor 1504, the individual matrices in tensor 1502 are transposed, and the transposed matrices are rearranged as shown.  . . “) ; and 
applying the reverse shape changing operation to the at least one tensor (Batruni Col 23: Lines 38-44 “ . . . in each group of 3-dimensional matrices along a particular dimension, the transposes of the individual matrices are determined and laid out in the reverse order then circular shifted by one such that the transpose of the first matrix in tensor 1502 is also at the first matrix in transpose tensor 1504. . . “).
In regard to claim 24, the combination of Pupilli , Venkataramani , and Batruni  teaches wherein the machine executable code for generating the API (see Pupilli ¶ [0067], ¶ [0070]  as described for the rejection of claim 1 and is incorporated herein) further causes the computer to:
determine that a predecessor compute vertex in the traced path is a shape-changing vertex that changes a number of elements in a dimension of a tensor between the input data of the first data node and the first computer vertex (see Batruni Col 10: Lines 54-67 as described for the rejection of claim 10 and is incorporated herein); and
apply a reverse shape changing operation to the tensor  (see Batruni Col 23: Lines 38-44 as described for the rejection of claim 10 and is incorporated herein).
The motivation to combine Batruni with the combination of Pupilli ,and  Venkataramani is described for the rejection of claim 10 and is incorporated herein.
Claims 11. 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pupilli et al. (U.S. 2020/0218523 A1; herein referred to as Pupilli) in view of Venkataramani et al. (U.S. 2019/0303743 A1; herein referred to as Venkataramani) as applied to claims 1 – 3, 6, 15, 19 – 20, 22 – 23, and 28 - 30 in further view of Sim et al. (U.S. 2019/0050728 A1; herein referred to as Sim).
In regard to claim 11, the combination of Pupilli and Venkataramani fails to explicitly teach wherein: the computation represented by at least one of the compute vertices comprises a convolution configured to convolve a kernel of weights with a multidimensional portion of target data, the weights and target data each being comprised by the input data of one or more of the data nodes, or derived therefrom via one or more intermediate compute vertices between the input data and the convolution vertex; and one of the compute vertex types comprises a convolution vertex type which matches to the convolution in said search.  However Sim teaches wherein: the computation represented by at least one of the compute vertices comprises a convolution configured to convolve a kernel of weights with a multidimensional portion of target data (see ¶ [0010] “ . . . a method of machine learning for a convolutional neural network (CNN) includes: receiving input target data; determining whether to initiate incremental learning on the basis of a difference between a statistical characteristic of the target data with respect to the CNN and a statistical characteristic of previously used training data with respect to the CNN; determining a set of kernels with a high degree of mutual similarity in each of convolution layers included in the CNN when the incremental learning is determined to be initiated; and updating a weight between nodes to which kernels included in the set of kernels with a high degree of mutual similarity are applied. . . .”) , the weights and target data each being comprised by the input data of one or more of the data nodes (see ¶¶ [0018-0019] “ . . . when it is determined that the incremental learning is initiated, determining a set of weight vectors with a high degree of mutual similarity in each fully connected layer included in the CNN and updating a weight between nodes to which weight vectors included in the set of weight vectors with a high degree of mutual similarity are applied.   The determining of the set of weight vectors with a high degree of mutual similarity may include determining at least one pair of the weight vectors with a high degree of mutual similarity by measuring a distance or similarity between weight vectors . . .”), or derived therefrom via one or more intermediate compute vertices between the input data and the convolution vertex (see ¶ [0024] “ . . . a backward fully connected layer corresponding to a whole connection layer of the CNN and a deconvolution layer and an unpooling layer which correspond to a convolution layer and a pooling layer of the CNN. . . .”); and 
one of the compute vertex types comprises a convolution vertex type which matches to the convolution in said search (see ¶ [0056] “ . . . Referring to FIG. 2, the CNN may include at least one convolution and polling layer and at least one fully connected layer. Although FIG. 2 shows an example in which convolution and pooling operations are performed on one layer, embodiments of the present invention are not limited thereto. For example, a layer on which a convolutional operation is performed and a layer on which a pooling operation is performed may be separate from each other.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method of machine learning for a convolutional neural network (CNN) where the method includes receiving input target data, and  determining whether to initiate incremental learning on the basis of a difference between a statistical characteristic of the target data with respect to the CNN, as taught by Sim, into a system and method  for receiving an input graph comprising data nodes, compute vertices and edges and further receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile such that one or more heuristic rules are met to adapt  initial tile-mapping, and further adapting the initial mapping to migrate the data nodes and any vertices of a subgraph to said one or more other tiles, and compiling the executable program from the graph with the vertices and data nodes allocated by the adapted mapping, while evaluating memory requirements to identify memory intensive tiles that can run intensive processes, as taught by the combination of Pupilli and Venkataramani.  Such incorporation enables use of a convolution to develop the processes to distribute to the tiles. 
In regard to claim 13, the combination of Pupilli, Venkataramani  and Sim teaches wherein the convolution vertex type has another corresponding type of memory allocation to add the weights (see Sim  ¶ [0025]” . . . receive input target data; determine whether to initiate incremental learning on the basis of a difference between a statistical characteristic of the target data with respect to the CNN and a statistical characteristic of previously used training data with respect to the CNN; determine a set of kernels with a high degree of mutual similarity in each of convolution layers included in the CNN when the incremental learning is determined to be initiated; and update a weight between nodes to which kernels included in the set of kernels with a high degree of mutual similarity are applied. . . .”).
The motivation to combine Sim with the combination of Pupilli and Venkataramani is described for the rejection of claim 11 and is incorporated herein.  Additionally, Sim enables weights between nodes to be combined as part of the process.
In regard to claim 25, the combination of Pupilli , Venkataramani , and Sim teaches wherein:
a computation represented by the first compute vertex comprises a convolution configured to convolve a kernel of weights with a multidimensional portion of target data (see Sim ¶ [0010] as described for the rejection of claim 11 and is incorporated herein), the weights and target data each being comprised by input data of the first data node (see Sim  ¶¶ [0018-0019] as described for the rejection of claim 11 and is incorporated herein), or derived therefrom via an intermediate compute vertex between the input data and the first compute vertex (see Sim ¶ [0024] as described for the rejection of claim 11 and is incorporated herein).
The motivation to combine Sim with the combination of Pupilli ,and  Venkataramani is described for the rejection of claim 11 and is incorporated herein.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pupilli et al. (U.S. 2020/0218523 A1; herein referred to as Pupilli) in view of Venkataramani et al. (U.S. 2019/0303743 A1; herein referred to as Venkataramani) in further view of Sim et al. (U.S. 2019/0050728 A1; herein referred to as Sim) as applied to claims 11, 13, and 25 and in further view of Lau et al. (U.S. 2019/0392297 A1; herein referred to as Lau).
In regard to claim 12, the combination of Pupilli, Venkataramani  and Sim fails to explicitly  teach  wherein: the convolution scans the kernel though the target data according to a hierarchical order of dimensions from major to minor, and one of the corresponding memory allocation functions is configured to perform its allocation by dividing the input data that is the target data, or from which the target data is derived, based on the hierarchical order, grouping together slices of data cut parallel to one or more minor dimensions.  However Lau teaches wherein: the convolution scans the kernel though the target data according to a hierarchical order of dimensions from major to minor ((see ¶ [0286] “ . . . matrix operands may be partitioned and distributed hierarchically based on the hierarchical arrangement of processing resources, as described above in connection with FIG. 31A. For example, at the multi-chip level, the matrix operation and operands may be partitioned and distributed across the available matrix processing chips. At the multi-HBM level, partial matrix operations and operands distributed to a particular matrix processing chip may be partitioned and distributed across the “logical processing nodes” of that matrix processing chip. Finally, at the multi-cluster level, partial matrix operations and operands distributed to a particular logical processing node may be partitioned and distributed across the matrix processing clusters of the logical processing node, and/or across the matrix processing units (MPUs) of each matrix processing cluster. Moreover, the partitions of the matrix operands may be across any of the various dimensions of the matrix operands, such as the channels (C), images (N), and/or filters (K) dimensions. In addition, the partial matrix operations may be distributed across the height (P) and width (Q) of output feature matrix (OFM) 3203 . . .”) , and one of the corresponding memory allocation functions is configured to perform its allocation by dividing the input data that is the target data, or from which the target data is derived (see ¶ [0068]” . . . an SMB (e.g., 1005) may additionally include convolution slicing engine (CSE) circuity to read data in from main memory and formats the data in such a way that 2D convolutions can be cast as matrix multiplications. For instance, the CSE allows the reuse of the main DLH device matrix multiplication datapath for efficient convolutions rather than implementing an entirely separate convolution engine and datapath, which takes up valuable die area. Locally storing and re-using the data in the CSE preserves off-chip memory bandwidth and reduces power consumption. The CSE may take in multiple rows of data, and re-use the data many times to flatten out 2D regions (e.g., 1105) into rows or columns (e.g., 1110) of a matrix (e.g., as illustrated in the example of FIG. 11). Once the data is flattened into a row or column, it can be fed into the MPUs to be convolved with multiple filter weights, which may also be formed into a matrix. In addition to input data (or feature maps), the CSE can be efficiently used for any operation that takes multiple overlapping two-dimensional blocks of data and flattens them into rows or columns for processing. In addition to convolutions, the CSE supports data flattening for the other operations in commonly used in convolutional network such as local response normalization (LRN), local contrast normalization (LCN), max pooling, strides, filter sizing, padding . . .”), based on the hierarchical order, grouping together slices of data cut parallel to one or more minor dimensions (see ¶ [0103]” . . . if the processing resources 1610 are arranged hierarchically, the matrix operation may be distributed in a hierarchical manner. For example, the matrix operands (or input matrices) may initially be partitioned based on the number of available matrix processing chips 1620. Each partition, and the associated partial matrix operations, may then be distributed to a particular matrix processing chip 1620. The partition and partial matrix operations distributed to a particular matrix processing chip 1620 may then be similarly partitioned and distributed across the matrix processing clusters 1630 and/or high bandwidth memory (HBM) modules 1640 of the particular matrix processing chip 1620. For example, for certain matrix operations, partial matrix operations may be distributed to each matrix processing cluster 1630. Alternatively, for certain matrix operations, partial matrix operations may be distributed across various “logical processing nodes” (e.g., groups of matrix processing clusters 1630 associated with a high-bandwidth memory (HBM) module 1640), and may then be distributed to each matrix processing cluster 1630 of a particular logical processing node. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method to perform matrix multiplication operations on tensor data, as taught by Lau,  into a system and method  for receiving an input graph comprising data nodes, compute vertices and edges and further receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile such that one or more heuristic rules are met to adapt  initial tile-mapping, and further adapting the initial mapping to migrate the data nodes and any vertices of a subgraph to said one or more other tiles, and compiling the executable program from the graph with the vertices and data nodes allocated by the adapted mapping, while evaluating memory requirements to identify memory intensive tiles that can run intensive processes, and using machine learning for a convolutional neural network (CNN) as taught by the combination of Pupilli, Venkataramani,  and Sim.  Such incorporation provides setting an order of processes based on hierarchal dimensions.  
Claims 14, 16 – 18, and 26 - 27 rejected under 35 U.S.C. 103 as being unpatentable over Pupilli et al. (U.S. 2020/0218523 A1; herein referred to as Pupilli) in view of Venkataramani et al. (U.S. 2019/0303743 A1; herein referred to as Venkataramani) as applied to claims 1 – 3, 6, 15, 19 – 20, 22 – 23, and 28 - 30 in further view of Lau et al. (U.S. 2019/0392297 A1; herein referred to as Lau)
In regard to claim 14, the combination of Pupilli and Venkataramani  fails to explicitly teach wherein:  at least one of the compute vertices represents a computation comprising a matrix multiplication which multiplies a left-hand side with a right-hand side, each being a tensor and at least one of which is a matrix, the matrix multiplication left-hand side and right-hand side each being comprised by the input data of one or more of the data nodes, or derived therefrom via one or more intermediate compute vertices between the input data and the convolution vertex; and 
one of the compute vertex types comprises a matrix multiplication vertex type which matches to the matrix multiplication in said search, and which has at least one corresponding memory allocation function for allocating the matrix multiplication left-hand side values and/or matrix multiplication right hand side values.  However Lau teaches wherein:  at least one of the compute vertices represents a computation comprising a matrix multiplication which multiplies a left-hand side with a right-hand side (see Lau ¶ [0067]” . . . An example DLH device may include a Super Memory Block (SMB) that groups together all the memory resource blocks (MRBs) in that corresponding processing cluster. Multiple on-chip clients have both read and write access to the MRBs within the SMB. For instance, Error! Reference source not found.shows a representative diagram 1000 of inputs and outputs of an example SMB 1005, and the routing between the composite MRBs (e.g., 830a-n) and the ports of the SMB 1005. Note that the inputs and outputs shown in the example of FIG. 10 are not necessarily complete, but show a representative set. In one example, the MRBs (e.g., 830a-n) in the SMB are shared between the two MPUs within a cluster. Because the memory is shared between the two processing nodes, there is no need to move data inside the chip to perform distributed matrix multiplication over the two MPUs. None of the following common data movements required in distributed matrix multiplication are required between the two MPU processing nodes, in such implementations, such as row/column broadcast, block shifting up/down, right/left, matrix copy, data gather, matrix transpose, matrix expansion/duplication, among other examples. Instead, such operations may be handled by simply pointing each MPU to the right block of data in the appropriate MRB(s). An MRB (e.g., 830a-n) may be implemented to store and retrieve matrix data (and other tensor data) efficiently. . . “), each being a tensor and at least one of which is a matrix ( see Lau ¶ [0067]” . . . An example MCC may sequence data from an MES into the MPU as blocks of matrix data. For instance, for a 32×32 matrix block, each operand may be a 16-bit, signed, fixed point number. The location of the decimal point may be managed by the host, and come to the MPU as part of the instruction. Design of an example DLH device may be fully pipelined and can take in up to four sets of 32 operands (e.g., tensor operands) per cycle to perform matrix multiplication, as well as partial product addition and pre- and post-multiplication operation . . .”), the matrix multiplication left-hand side and right-hand side each being comprised by the input data of one or more of the data nodes, or derived therefrom via one or more intermediate compute vertices between the input data and the convolution vertex (( see Lau ¶ [0068] “ . . . an SMB (e.g., 1005) may additionally include convolution slicing engine (CSE) circuity to read data in from main memory and formats the data in such a way that 2D convolutions can be cast as matrix multiplications. For instance, the CSE allows the reuse of the main DLH device matrix multiplication datapath for efficient convolutions rather than implementing an entirely separate convolution engine and datapath, which takes up valuable die area. Locally storing and re-using the data in the CSE preserves off-chip memory bandwidth and reduces power consumption. The CSE may take in multiple rows of data, and re-use the data many times to flatten out 2D regions (e.g., 1105) into rows or columns (e.g., 1110) of a matrix (e.g., as illustrated in the example of FIG. 11). Once the data is flattened into a row or column, it can be fed into the MPUs to be convolved with multiple filter weights, which may also be formed into a matrix. In addition to input data (or feature maps), the CSE can be efficiently used for any operation that takes multiple overlapping two-dimensional blocks of data and flattens them into rows or columns for processing. In addition to convolutions, the CSE supports data flattening for the other operations in commonly used in convolutional network such as local response normalization (LRN), local contrast normalization (LCN), max pooling, strides, filter sizing, padding, among other examples . . . “); and 
one of the compute vertex types comprises a matrix multiplication vertex type which matches to the matrix multiplication in said search, and which has at least one corresponding memory allocation function for allocating the matrix multiplication left-hand side values and/or matrix multiplication right hand side values ( see Lau ¶ [0075] “ . . . An example DLH device may be well adapted to accelerating distributed matrix multiplication. Various algorithms may be used to distribute matrix multiplication across multiple nodes. Each algorithm has a different cost, and implied interconnect architecture. Algorithms may employ 2D grid interconnects, and 3D grid interconnects, among other examples. For instance, Cannon's Algorithm and Scalable Universal Matrix Multiplication Algorithm (SUMMA) may use a two-dimensional grid on interconnected nodes to distribute matrix multiplication. Data rotates or is broadcast east to west and north to south. In the case of Cannon's algorithm, the input and output matrices are blocked across a 2D grid of nodes and computes matrix products using an inner product. The algorithm may be performed on square matrices, as non-square matrices require duplication of data and careful handling of data rotations. Prior to computing the inner products, the data in both the left and right side matrices (e.g., 1305, 1310) may be skewed horizontally and vertically respectively as shown in FIG. 13. The initial skewing aligns the data within each processing node so that the proper data for the inner product is provided to each node simultaneously. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method to perform matrix multiplication operations on tensor data, as taught by Lau,  into a system and method  for receiving an input graph comprising data nodes, compute vertices and edges and further receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile such that one or more heuristic rules are met to adapt  initial tile-mapping, and further adapting the initial mapping to migrate the data nodes and any vertices of a subgraph to said one or more other tiles, and compiling the executable program from the graph with the vertices and data nodes allocated by the adapted mapping, while evaluating memory requirements to identify memory intensive tiles that can run intensive processes, as taught by Pupilli and Venkataramani.  Such incorporation provides matrix multiplication for the convolution process.
In regard to claim 16, the combination of Pupilli, Venkataramani, and Lau teaches wherein the compute vertices include different compute vertices representing at least three different kinds of convolution: forward pass, backward pass, and weight update pass (see Lau ¶  [0112] “ . . . The illustrated example shows the control flow of matrix processing engine 1700 for matrix operation 1701 and matrix operation 1702. The control flow for a matrix operation begins with the read engine 1735 of matrix processing engine 1700. For example, for matrix operation 1701, read engine 1735 may first retrieve matrix data associated with the particular matrix operation from an HBM module 1740a. In the illustrated example, matrix processing engine 1700 is being used to perform convolution related operations, and thus the matrix data is associated with the image(s) and filters involved in those operations. In some embodiments, for example, the convolution related operations may be associated with artificial intelligence functionality implemented using operations in an artificial neural network, such as forward propagation, backward propagation, and/or weight update operations. . . “).
The motivation to combine Lau with the combination of Pupilli and Venkataramani is described for the rejection of claim 14 and is incorporated herein.  Addfitonally, Lau adds the functions to provide convolution operations used for neural implementations.
In regard to claim 17, the combination of Pupilli, Venkataramani, and Lau teaches wherein the search comprises attempting to assign allocation functions to  sources of  different kinds of compute vertex in the graph in an order comprising: first searching the graph to assign memory allocation functions to the sources of any instances of compute vertices representing a forward pass, then searching the graph to assign memory allocation functions to the sources of any instances of vertices representing the reverse pass, then searching the graph to assign memory allocation functions to the sources of any instances of vertices representing the weight update pass (see Lau ¶  [0197] “ . . . FIGS. 25, 26A-26C, 27A-27C, and 28A-28C illustrate example operations in a neural network. In some embodiments, these example operations may be performed using a matrix processing architecture, such as the matrix processing architectures discussed in the examples above. The fundamental operations of a neural network may include forward propagation, backward propagation, and weight updates. These operations may be used, in some embodiments, to train a neural network in order to provide machine learning functionality. For example, a forward propagation operation may include propagating a particular input through a neural network in order to generate a corresponding output. The input to the forward propagation operation may be a training pattern with a known or expected output. A backward propagation operation may then be used to determine the error associated with the forward propagation operation based on the difference or delta between the calculated output and the expected output of the forward propagation operation. A weight update operation may then be used to determine updated weight values in order to minimize the associated error. In some embodiments, these neural network operations may be performed using matrix operations. For example, the input values, weights, and output values may be represented using matrices. In some embodiments, these neural network operations may be implemented using the following formulas:
forward propagation: A.sub.2=w*A.sub.1
backward propagation: A.sub.1=w.sup.T*A.sub.2
weight update: Δw=A.sub.1.sup.T*A.sub.2 . . . .”).
The motivation to combine Lau with the combination of Pupilli and Venkataramani is described for the rejection of claim 14 and is incorporated herein.  Addfitonally, Lau adds the functions to provide neural operations necessary for searching graphs to provide optimal solutions to be used in the tile assighments.
In regard to claim 18, the combination of Pupilli, Venkataramani, and Lau wherein the search starts from bottom of graph (e.g. s sub 4) and works back up (see Lau ¶  [0268] “ . . . in the first stage, sub-convolution s.sub.4 of the 1.sup.st partial calculation is performed by a first processing resource. Moreover, during this stage, the other processing resources may be performing sub-convolutions associated with the other partial calculations identified above. In the second stage, sub-convolution s.sub.3 of the 1.sup.st partial calculation is performed by a second processing resource, and while that sub-convolution is being performed, the result of sub-convolution s.sub.4 is transmitted from the first processing resource to the second processing resource. When the second processing resource completes sub-convolution s.sub.3, it calculates the sum of s.sub.4 and s.sub.3. Moreover, during this stage, the other processing resources may be performing similar operations associated with the other partial calculations identified above. In the third stage, sub-convolution s.sub.2 of the 1.sup.st partial calculation is performed by a third processing resource, and while that sub-convolution is being performed, the sum of s.sub.4 and s.sub.3 is transmitted from the second processing resource to the third processing resource. When the third processing resource completes sub-convolution s.sub.2, it calculates the sum of s.sub.4, s.sub.3, and s.sub.2. Moreover, during this stage, the other processing resources may be performing similar operations associated with the other partial calculations identified above. In the fourth stage, sub-convolution s.sub.1 of the 1.sup.st partial calculation is performed by a fourth processing resource, and while that sub-convolution is being performed, the sum of s.sub.4, s.sub.3, and s.sub.2 is transmitted from the third processing resource to the fourth processing resource. When the fourth processing resource completes sub-convolution s.sub.1, it calculates the sum of s.sub.4, s.sub.3, s.sub.2, and s.sub.1, which is the final result of the 1.sup.st partial calculation (e.g., the partial result corresponding to partition p.sub.1 of OFM 3106). Similarly, during this stage, the other processing resources may be performing similar operations associated with the other partial calculations identified above, and thus may obtain the partial results corresponding to partitions p.sub.2-p.sub.4 of OFM 3106. . . .”).
The motivation to combine Lau with the combination of Pupilli and Venkataramani is described for the rejection of claim 14 and is incorporated herein.  Addfitonally, Lau adds the functions to provide partial searches using convolution operations.
In regard to claim 26, the combination of Pupilli , Venkataramani , and Lau teaches wherein: 
the first compute vertex represents a computation comprising a matrix multiplication which multiplies a left-hand side with a right-hand side (see Lau ¶ [0067] as described for the rejection of claim 14 and is incorporated herein), each being a tensor and at least one of which is a matrix ( see Lau ¶ [0067] as described for the rejection of claim 14 and is incorporated herein), the matrix multiplication left-hand side and right-hand side each being comprised by input data of the data first node, or derived therefrom via an intermediate compute vertex between the input data and the first compute vertex ( see Lau ¶ [0068] as described for the rejection of claim 14 and is incorporated herein).
The motivation to combine Lau with the combination of Pupilli and  Venkataramani is described for the rejection of claim 14 and is incorporated herein.
In regard to claim 27, , the combination of Pupilli, Venkataramani, and Lau teaches wherein the machine executable code to generate the API includes machine executable code to cause the computer to:  attempt to assign allocation functions to sources of different types of convolution vertex in the graph in an order comprising: first searching the graph to assign memory allocation functions to sources of any instances of the plurality of compute vertices representing a forward pass, then searching the graph to assign memory allocation functions to sources of any instances of the plurality of compute vertices representing a reverse pass, then searching the graph to assign memory allocation functions to sources of any instances of vertices representing a weight update pass  (see Lau ¶  [0197] as described for the rejection of claim 17 and is incorporated herein).
The motivation to combine Lau with the combination of Pupilli and  Venkataramani is described for the rejection of claim 17 and is incorporated herein. 
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444